This appeal was filed in this court January 31, 1936. The only judgment rendered appears under the date of July 19, 1935. The minutes of the clerk show that a motion for new trial was filed and overruled, but the order overruling the same was never filed of record and is not contained in the case-made. A motion to dismiss has been filed which is not contested. The appeal must be dismissed for the reason that it was not filed within six months from the date of the judgment of July 19, 1935, and for the further reason that if the appeal is attempted from the order overruling the motion for new trial, it is necessary that the record contain a copy of the order overruling the motion for new trial. Lillard v. Meisberger,113 Okla. 228, 240 P. 1067; Reeser Motor Co. v. Reichelderfer.161 Okla. 282, 18 P.2d 515.
The appeal is therefore dismissed.
McNEILL, C. J., OSBORN, V. C. J., and PHELPS, CORN, and GIBSON, JJ., concur. RILEY, BAYLESS, BUSBY, and WELCH, JJ., absent.